UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
: 16 CR 809 (VM)
-against- : ORDER
WALSTON OWEN, et al.
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

By letter dated March 24, 2020, counsel for defendants
Walston Owen, Randy Torres, and Charles Ventura requested that
any and all probation department deadlines applicable to the
defendants be extended by, and the defendants’ sentencing date
be adjourned for, at least thirty days. (See Dkt. No. 503.) The
government consents to this request. Accordingly, it is hereby
ordered that all probation department deadlines as to Walston
Owen, Randy Torres, and Charles Ventura be extended by thirty
days, and that the sentencing of the defendants be rescheduled
for Friday, August 7, 2020 at 10:30 a.m.

SO ORDERED:

Dated: New York, New York
24 March 2020

Sa ue
Victor Marrero
US. Ded.

 
